Citation Nr: 0731738	
Decision Date: 10/08/07    Archive Date: 10/23/07

DOCKET NO.  05-18 528	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut



THE ISSUE

Entitlement to service connection for scoliosis.



REPRESENTATION

The veteran represented by:  Connecticut Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from June 
19, 2002, to August 29, 2002.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an August 2004 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  
In September 2006, the Board remanded the claim for 
additional development.

In April 2007, the veteran submitted additional evidence 
supporting her claim without a waiver of initial 
consideration of this evidence by the RO.  But since the 
Board is granting her claim, in full, referral of this 
evidence to the RO for initial review is unnecessary.  
See 38 C.F.R. §§ 20.800, 20.1304(c) (2006).


FINDING OF FACT

The veteran's current scoliosis clearly and unmistakably pre-
existed service, but was aggravated during that service.


CONCLUSION OF LAW

The criteria for service connection for scoliosis are met.  
38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.303, 3.304(b), 3.306, 
3.307(d) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VCAA and implementing regulations impose obligations on 
VA to provide claimants with notice and assistance.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2007); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007).  

Since the Board is granting the veteran's claim for service 
connection for scoliosis, in full, this claim is 
substantiated, and there are no further VCAA duties.  Wensch 
v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  

Governing Statutes and Regulations

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

A veteran is presumed in sound condition except for defects 
noted when examined and accepted for service.  Clear and 
unmistakable evidence 1) that the disability existed prior to 
service and 2) was not aggravated by service will rebut the 
presumption of soundness.  38 U.S.C.A. § 1111; Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003.  

To satisfy the second requirement for rebutting the 
presumption of soundness, the government must rebut a 
statutory presumption of aggravation by showing, by clear and 
unmistakable evidence, either that (1) there was no increase 
in disability during service, or (2) any increase in 
disability was "due to the natural progression" of the 
condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 
2006).

If the presumption of soundness is not rebutted, the claim 
becomes one for service connection, meaning that no deduction 
for the degree of disability existing at the time of entrance 
will be made if a rating is awarded.  Wagner v. Principi, at 
1096.

Legal Analysis

The veteran acknowledges that she was diagnosed with 
scoliosis as a child, but contends that the condition was 
asymptomatic prior to service.  During basic training, 
however, she began to experience low back pain and muscle 
spasms.  

Records from Connecticut Children's Medical Center indicate 
the veteran was diagnosed with mild scoliosis in August 1995 
when she was in the sixth grade.  She was active in sports 
and had no apparent symptoms associated with this condition.  
It was recommended that she return in six months to determine 
whether there were any changes in her condition.  In April 
1996, X-rays showed mild scoliosis without any changes since 
the previous examination.  She reported no pain or other 
problems with the condition.

The veteran's service medical records show that after 2 1/2 
months of service, it was determined that scoliosis had 
existed prior to service and she was medically discharged.  
The available records do not include a service entrance 
examination.

A November 2002 letter from the veteran's chiropractor 
indicates she was being seen for low back pain.  It was noted 
she had scoliosis with bilateral pain in the thoracic-lumbar 
region and muscle spasms.

In July 2003, the veteran submitted statements from two 
friends and her mother.  These statements attest that the 
veteran was diagnosed with scoliosis as a child, but was very 
active in sports until she entered basic training.  Since 
then, she has had chronic low back pain and has been unable 
to participate.

The report of the April 2007 VA examination indicates the 
veteran complained of intermittent pain, stiffness and 
weakness.  On objective examination, mild scoliosis of the 
lumbar and thoracic spine was noted.  She had limited range 
of motion with pain, which was exacerbated by repetitive 
movement.  X-rays showed mild scoliosis of the lumbar and 
thoracic spine.  The examiner opined that the veteran's 
scoliosis was at least as likely as not aggravated by her 
military experience and a motor vehicle accident in August 
2004.

Because there is no evidence that a back disability was found 
when the veteran was examined and accepted for service, the 
presumption of soundness is for application.  38 U.S.C.A. 
§ 1111.  In this case, there is clear and unmistakable 
evidence that the veteran's scoliosis preexisted military 
service.  There is also evidence that her condition increased 
in severity and led to her medical discharge.  There has been 
no finding that this increase was due to the natural 
progression of the disease.  Therefore, the evidence 
indicates her scoliosis was aggravated during her military 
service and the presumption of soundness is not rebutted.  
Accordingly, the claim becomes one for service connection.  
Wagner.  

The evidence shows scoliosis in service, a continuity of 
symptomatology since service, and current scoliosis.  The 
elements for service connection are established.  Service 
connection for scoliosis is therefore, granted.


ORDER

Entitlement to service connection for scoliosis is granted.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


